Citation Nr: 1715600	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  13-05 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel






INTRODUCTION

The Veteran had active duty service from February 1987 to January 1993.  This case comes before the Board of Veterans' Appeals (Board) from a St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) rating decision in August 2010 that (1) granted service connection for generalized anxiety disorder (claimed as posttraumatic stress disorder/sleep disorder) with a 30 percent evaluation, effective February 23, 2010; (2) granted service connection for degenerative joint disease, left knee with a 10 percent evaluation, effective February 23, 2010;(3) granted service connection for tinnitus with a 10 percent evaluation, effective February 23, 2010; and (4) denied service connection for bilateral hearing loss.  The Veteran appealed (1) the initial rating for generalized anxiety disorder, (2) the effective date for degenerative joint disease, left knee, (3) the effective date for tinnitus, and (4) the denial of service connection for bilateral hearing loss.

A March 2015 Board decision (by a VLJ other than the undersigned) (1) denied an earlier effective date for degenerative joint disease, left knee; (2) denied an earlier effective date for tinnitus, and remanded the issues of (3) entitlement to service connection for bilateral hearing loss and (4) entitlement to an initial rating in excess of 30 percent for generalized anxiety disorder.

An interim November 2015 rating decision granted service connection for bilateral hearing loss with a noncompensable (0 percent) evaluation, effective February 23, 2010. 

The case is now assigned to the undersigned. 


FINDINGS OF FACT

The Veteran's generalized anxiety disorder is not shown at any time during the appeal period to have been manifested by symptoms productive of impairment greater than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; symptoms productive of occupational and social impairment with reduced reliability and productivity are not shown.


CONCLUSION OF LAW

A rating in excess of 30 percent for generalized anxiety disorder is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (Code) 9400.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim 

The Veteran's increased rating claim is appealing the initial rating assigned with the grant of service connection for generalized anxiety disorder.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's post-service treatment records has been completed.  A VA examination was performed in March 2010.  As explained below, he failed to report for subsequent examinations scheduled in August 2015 and June 2016.

In the March 2015 remand, the RO was asked to schedule the Veteran for an examination to determine the severity of his service-connected generalized anxiety disorder.  A VA examination was scheduled at the Orlando VA Medical Center (VAMC) in August 2015 and the Veteran failed to report for the examination.  The record indicates that the RO sent correspondence to the Veteran about the scheduled examination using an incorrect address between March 2015 and July 2015.  Further, a November 2015 VA Form 27-0820 Report of General Information noted a RO representative left a voice mail message for the Veteran regarding why he did not attend the examination.  In the February 2016 remand, the Board found there was reasonable doubt as to whether the Veteran was properly notified of the August 2015 examination, and remanded the case to verify the Veteran's address and phone number, and to schedule the Veteran for an examination to determine the severity of his generalized anxiety disorder.

In accordance with the February 2016 remand, the RO attempted to verify the Veteran's current address.  A March 2016 VA Form 27-0820 Report of General Information noted that, a RO representative left a voice mail message for the Veteran in an attempt to verify his address.  A VA examination was also scheduled at the Orlando VA Medical Center (VAMC) in June 2016 and the Veteran failed to report for the examination.  

The Board notes that, where entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3655 (b).  However, given that the Veteran did report for a prior examination scheduled in connection with this claims, the claim shall be rated based on the evidence of record.  The Board also notes that the Veteran attended an interim September 2015 VA examination at the Orlando VAMC in conjunction with his bilateral hearing loss claim.

Under these circumstances VA has met its assistance obligations.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) (While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street).  Therefore, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.  Accordingly, his claim will be adjudicated on the basis of the existing record.  38 C.F.R. § 3.655.  The Veteran has not identified any pertinent evidence that remains outstanding. VA's duty to assist is met.

Legal Criteria

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Because an effective date of February 23, 2010 was granted for the award of service connection for the Veteran's generalized anxiety disorder, the Board will evaluate medical evidence from that date.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Psychiatric disabilities such as unspecified depressive disorder are evaluated under the General Rating Formula for Mental Disorders.  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9400.

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the United States Court of Appeals for Veterans Claims noted that the list of symptoms in the VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather is to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  It was indicated the regulation requires an evaluation of the effects of the symptoms, and not a search for a set of particular symptoms.

One factor which may be considered is the Global Assessment of Functioning score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  Global Assessment of Functioning score ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A Global Assessment of Functioning score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV. [Revised VA regulations have incorporated use of DSM-5 (which does not provide for use of the Global Assessment of Functioning score).  Inasmuch as this appeal arose prior to the revision, the Veteran is entitled to consideration of the GAF scores assigned.]


Factual Background

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran initially claimed service connection for posttraumatic stress disorder (PTSD)/sleep disorder and was granted service connection in August 2010 for generalized anxiety disorder under code 9400. 

In a March 2010 VA mental health social worker note, the Veteran met with a social worker to discuss treatment options for issues with panic attacks, nightmares and negative feelings that he reported were interfering with his memory and interpersonal relationships.  On mental status examination the Veteran appeared alert and oriented.  He denied any current suicidal or homicidal ideation and had no apparent psychosis.  He appeared friendly, talkative, cooperative, and maintained good eye contact.  His mood was congruent with the situation with no restricted affect, and his speech had normal rate, volume, and tone.  The Veteran's thought process was logical, relevant, and goal oriented.  Memory for recent and remote events was intact.  The Veteran reported compliance with psychotropic medications.  He was determined to have a low risk of suicide.  GAF score was 60. 

In an April 2010 VA mental health social worker note, the Veteran reported he was thinking of working as a police officer so he could "run towards danger when others were running away from it.  On mental status examination the Veteran appeared alert and oriented.  He denied any current suicidal or homicidal ideation and had no apparent psychosis.  He appeared friendly, talkative, cooperative, and maintained good eye contact.  His mood was congruent with the situation with no restricted affect, and his speech had normal rate, volume, and tone.  The Veteran's thought process was logical, relevant, and goal oriented.  Insights, judgement, and impulse control appeared adequate.  Memory for recent and remote events was intact.  The Veteran reported compliance with psychotropic medications, but gets a slight nauseous sensation.  He was determined to have a low risk of suicide.  GAF score was 61.

On April 2010 VA PTSD examination, the Veteran reported having chronic sleep disturbance that has been improved with medication, and that he has less anxiety and less terror sleeping.  For social relationships, the Veteran reported having many friends and visited clubs and attractions, and having to travel for his job up until March 2009.  For leisure pursuits he reported going fishing, computer work, and reading.  He also reported having a good relationship with his girlfriend.  The Veteran reported that he has worked in crane training and crane inspecting for his own business for the previous two years and had worked as a crane operator for the eight years before that.  He described that he "has been able to work with no problems" while working in stressful jobs of crane training and inspecting.  On mental status examination the Veteran appeared alert and oriented.  He denied any current suicidal or homicidal ideation and had no apparent psychosis.  He appeared friendly, talkative, cooperative, and maintained good eye contact.  His mood was congruent with the situation with no restricted affect, and his speech had normal rate, volume, and tone.  The Veteran's thought process was logical, relevant, and goal oriented.  Insights, judgement, and impulse control appeared adequate.  Memory for recent and remote events was intact.  His attitude was cooperative, friendly, and attentive; affect was appropriate; mood was neutral; attention was intact as he was able to spell a word forward and backward; his thought process and content were unremarkable; and he had no delusions.  The Veteran was noted to have a sleep disorder diagnosed with difficulty in both initiation and maintenance of nightmares.  The Veteran did not have hallucinations, obsessive or ritualistic behavior, panic attacks, homicidal or suicidal thoughts. He was able to maintain minimal personal hygiene.  The Veteran was found to have symptoms including intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of his traumatic event; efforts to avoid thoughts, feelings, or conversations associated with the trauma; and difficulty falling or staying asleep.  The examiner opined that his symptoms did not cause clinically significant distress or impairment in social, occupational, or other important areas of function.  The Veteran reported terror sleep nightly and improved to occurring 1 to 2 times per month, and less intense since starting medication and treatment.  He reported working in crane training and a crane inspector with no problems.  GAF score was 75.

In an April 2010 VA mental health social worker note, the Veteran was seen for anxiety issues.  On mental status examination the Veteran appeared alert and oriented.  He denied any current suicidal or homicidal ideation and had no apparent psychosis.  He appeared friendly, talkative, cooperative, and maintained good eye contact.  His mood was congruent with the situation with some restricted affect, and his speech had normal rate, volume, and tone.  The Veteran's thought process was logical, relevant, and goal oriented.  Insights, judgement, and impulse control appeared adequate.  Memory for recent and remote events was intact.  He was determined to have a low risk of suicide.  GAF score was 63.

In a May 2010 VA mental health social worker note, the Veteran reported his chief complaint was interpersonal problems.  The Veteran reported stressful events since his last session including being sued by a previous employer and possibly getting a different job.  On mental status examination the Veteran appeared alert and oriented.  He denied any current suicidal or homicidal ideation and had no apparent psychosis.  He appeared friendly, talkative, cooperative, and maintained good eye contact.  His mood was congruent with the situation with some restricted affect, and his speech had normal rate, volume, and tone.  The Veteran's thought process was logical, relevant, and goal oriented.  Insights, judgement, and impulse control appeared adequate.  Memory for recent and remote events was intact.  The Veteran reported compliance with psychotropic medications.  He was determined to have a low risk of suicide.  GAF score was 65.

In a May 2010 VA mental health triage note, the Veteran appeared alert and oriented.  He denied having thoughts about hurting himself or others in previous months.  His thought process was goal directed and relevant.  He denied suicidal or homicidal ideation.  The Veteran reported that his medication is working very well and his mood is stable.  Manner of relating was pleasant and outgoing.

In a May 2010 VA psychiatry treatment note, the Veteran appeared dressed appropriate to weather.  His grooming was appropriate, hygiene was normal, motor activity was relaxed, muscle strength was adequate, his speech was at a normal rate and volume, expressive language was normal and relevant.  Attention and concentration was normal.  Memory for recent and remote events was intact.  He had no suicidal or homicidal ideation.  GAF score was 60.

In a September 2010 VA mental health triage note, the Veteran appeared clean, groomed, and related in a pleasant manner.  His speech had normal quality, rate, and tone.  Mood was euthymic, affect full and appropriate to situation and ideations.  Thought process was goal directed and relevant.  He denied any suicidal or homicidal ideation.  

In a later September 2010 VA mental health triage note, the Veteran reported to continue doing well with Zoloft and clonazepam.  He appeared dressed appropriated to the weather.  His grooming was appropriate, hygiene was normal, motor activity was relaxed, muscle strength was adequate, his speech was at a normal rate and volume, expressive language was normal and relevant.  Attention and concentration was normal.  Memory for recent and remote events was intact.  The Veteran's thought process was linear and goal oriented.  He had no suicidal or homicidal ideation.  GAF score was 60.

In a June 2011 VA psychiatry treatment note, the Veteran reported rarely having nightmares and flashbacks and that his anxiety is stable.  He also reported doing well with increasing his medication.  On mental status examination the Veteran appeared dressed appropriate to the weather.  His motor activity was relaxed, muscle strength was adequate, his speech was at a normal rate and volume, and expressive language was normal and relevant.  Attention and concentration was normal.  Memory for recent and remote events was intact.  The Veteran's thought process was linear and goal oriented.  The Veteran had fair judgement and insight, normal orientation, and did not have hallucinations.  He had no suicidal or homicidal ideation.  GAF score was 60.

In an April 2012 VA mental health triage note, the Veteran reported that he continues to work with cranes and that he was working as an instructor in Africa.  He reported that his nightmares were rare and flashbacks were manageable with medication. On mental status examination the Veteran appeared dressed appropriate to the weather.  His motor activity was relaxed, muscle strength was adequate, his speech was at a normal rate and volume.  The Veteran's thought process was linear and goal oriented.  The Veteran had fair judgement and insight, normal orientation, and did not have hallucinations.  He had no suicidal or homicidal ideation.  GAF score was 60.

In a September 2012 VA mental health treatment note, the Veteran reported having rare nightmares and flashbacks, and that his medication continues to help.  On mental status examination the Veteran appeared dressed appropriate to the weather.  His motor activity was relaxed, muscle strength was adequate, his speech was at a normal rate and volume, expressive language was normal and relevant.  Attention and concentration was normal.  Memory for recent and remote events was intact.  The Veteran's thought process was linear and goal oriented.  The Veteran had fair judgement and insight, normal orientation, and did not have hallucinations.  He had no suicidal or homicidal ideation.  GAF score was 60.

In a September 2012 VA mental health treatment note, the Veteran was found to have reached his goals of treatment in the mental health clinic.  His mental health was stable.

In his February 2013 VA Form 9 substantive appeal, the Veteran reported that his anxiety disorder should warrant at 50 percent rating.  He reported that the "symptoms associated with his condition are barely managed through medication."

In a May 2013 VAMC administrative note, the Veteran was reported to be stable. 

In a November 2015 VA nursing note, the Veteran was alert and oriented.  The Veteran reported not having thoughts about killing himself or others.  


Analysis

The Board finds that the Veteran's generalized anxiety disorder has resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and that his disability picture is most appropriately addressed by the 30 percent rating.  The Veteran has shown that while he generally functions satisfactory, he did exhibit symptoms such as nightmares and flashbacks, and anxiety.  He has not shown any impairment in his occupational and social impairment with reduced reliability and productivity or more severe symptoms, so as to meet the criteria for the next higher, 50 percent, rating, or an even higher rating.  

Throughout the appeals period, he did not display symptoms comparable to (for example) flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment; or impaired abstract thinking or any other symptoms of comparable frequency, severity, or duration.  

The Board also notes that throughout the appeals period, the Veteran's generalized anxiety disorder was effectively controlled through medication.  Additionally, the Veteran's mental health was found to be stable in September 2012 and May 2013.

While early VA treatment notes assigned a GAF score of 60, indicating moderate symptoms, such treatment records also indicated the Veteran was functioning well throughout, with no effect in his mood, thinking, or judgment.  Consequently, the GAF score (of itself) does not provide a separate basis for increasing the rating.  The Board has considered the higher (50 percent) rating criteria, but finds that such a rating is not warranted, for the reasons listed above.  Central to this determination is that the Veteran has not demonstrated reduced reliability and productivity due to the symptoms of his generalized anxiety disorder.  

The next higher (50 percent) rating requires occupational and social impairment with reduced reliability and productivity.  Here, reduced reliability and productivity are not shown at any time during the appeal period.  The record reflects that he has been employed as a crane trainer and inspector throughout the appeals period.  On April 2010 VA PTSD examination, he described that he "has been able to work with no problems including stressful jobs working in crane training as well as a crane inspector."  He also noted in an April 2012 VA mental health triage note that he was working as a crane instructor in Africa.  Treatment records also show his generalized anxiety disorder has had no effect on his speech, thought process, judgment, concentration, memory, or motor activity.  Instead, as described above, the Board finds that the Veteran's generalized anxiety disorder more nearly approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

The Board notes the lay statement submitted by the Veteran in support of this claim in his February 2013 VA Form 9 substantive appeal, that he believes his symptoms warrant a higher rating because they are being controlled through medication.  However, the rating criteria for generalized anxiety disorder specifically contemplates the use of medication to ameliorate symptoms and that a higher rating may not be assigned based solely on the fact that the Veteran uses medication to treat his symptoms.  Cf. Jones v. Shinseki, 26 Vet. App. 56, 63 (2012), ("[a]bsent a clear statement [in the diagnostic code] setting out whether or how the Board should address the effects of medication . . . the Board may not deny entitlement to a higher disability rating on the basis of relief provided by medication."). 

Extraschedular consideration and TDIU

As to extraschedular consideration, because the symptoms listed in the Rating Schedule are merely examples of the type, severity, frequency, and duration, of symptoms that would justify a particular rating, it follows that all the Veteran's generalized anxiety disorder symptoms are encompassed by the schedular criteria (as explained above).  See Vazquez-Claudio, 713 F.3d at 112; Mauerhan, 16 Vet. App. at 436.  Here, the symptoms of, and impairment of function resulting from, the Veteran's service-connected psychiatric disability fall within the criteria for the 30 percent schedular rating assigned.  The record does not reflect (or suggest) any symptoms or impairment not encompassed by the schedular criteria.  Therefore, the schedular criteria are not inadequate and extraschedular referral is not warranted.  See 38 C.F.R. § 3.321 (b); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the evidence of the record does not show or suggest, and the Veteran has not alleged, that he is unemployable due to his generalized anxiety disorder.  The Veteran's VA treatment records reflect that he has been employed throughout the appeal period as a crane trainer and inspector.  The matter of entitlement to a total disability rating based on individual unemployment due to service connected disability is therefore not raised in the context of the instant claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Therefore, based on the foregoing, the Board finds the preponderance of the evidence is against the claim for an initial rating in excess of 30 percent for generalized anxiety disorder.  There is no reasonable doubt to resolve in his favor, and his claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board notes that this decision does not leave the Veteran without recourse. If the service-connected disability should worsen in the future, the Veteran may file a new claim for an increased rating. However, for the Board to award additional compensation based on the mere potential for such worsening would be premature.

The Board is grateful to the Veteran for his honorable service and regrets that a more favorable outcome could not be reached.


ORDER

An initial rating in excess of 30 percent for general anxiety disorder is denied.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


